United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.C., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
FEDERAL AIR MARSHAL SERVICE,
College Park, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Jeffrey P. Zeelander, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 20-0769
Issued: January 12, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On February 24, 2020 appellant, through counsel, filed a timely appeal from a
November 26, 2019 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction to consider the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has met his burden of proof to establish more than 21 percent
permanent impairment of the left lower extremity, for which he previously received schedule
award compensation.
FACTUAL HISTORY
On February 13, 2013 appellant, then a 33-year-old federal air marshal, filed a traumatic
injury claim (Form CA-1) alleging that on February 10, 2013 he experienced extreme pain in his
left knee while running on a treadmill in a hotel gym while in the performance of duty. OWCP
accepted the claim for tear of the medial meniscus of the left knee, current. It authorized left knee
arthroscopy with partial medial meniscectomy, which was performed on January 16, 2014 and
repeat left knee arthroscopy with partial medial meniscectomy, which was performed on April 10,
2014, and paid wage-loss compensation. The surgeries were performed by Dr. Champ L. Baker,
III, an attending Board-certified orthopedic surgeon. On May 19, 2014 appellant returned to fulltime modified-duty work with restrictions
OWCP received a June 3, 2014 visit status report in which Dr. Baker noted examination
findings and provided assessments of a current tear of the medial cartilage and/or meniscus tear of
the left knee and status post left knee arthroscopy and partial medial meniscectomy. Dr. Baker
opined that appellant had two percent permanent impairment of the left knee due to his partial
medial meniscectomy. He determined that he reached maximum medical improvement (MMI)
and advised that he could return to full-duty work with no restrictions.3
On June 10, 2014 OWCP routed Dr. Baker’s June 3, 2014 report, a statement of accepted
facts (SOAF), and the case file to Dr. Howard P. Hogshead, a Board-certified orthopedic surgeon
serving as an OWCP district medical adviser (DMA), for an opinion on permanent impairment
under the standards of the sixth edition of the American Medical Association, Guides to the
Evaluation of Permanent Impairment (A.M.A., Guides).4
Dr. Hogshead, in a June 11, 2014 medical report, agreed with Dr. Baker’s two percent left
lower extremity permanent impairment rating, noting that it was consistent with the sixth edition
of the A.M.A., Guides. He also agreed that the date of MMI was June 3, 2014, the date of
Dr. Baker’s impairment evaluation.
By decision dated July 29, 2014, OWCP granted appellant a schedule award for two
percent permanent impairment of the left lower extremity. The period of the award ran for 5.76
weeks from June 3 through July 13, 2014 and was based on the June 3 and 11, 2014 impairment
ratings of Dr. Baker and the DMA, respectively.
On February 3, 2019 appellant filed a claim for an additional schedule award (Form CA-7).

3

The record indicates that appellant returned to full-duty work with no restrictions on June 4, 2014.

4

A.M.A., Guides (6th ed. 2009).

2

In a March 18, 2019 report, Dr. Sonny Dosanjh, a Board-certified physiatrist, noted that
appellant presented for an impairment evaluation of the left lower extremity (left knee). He also
noted a history of the accepted February 10, 2013 employment injury, a February 5, 2005
motorcycle accident, and appellant’s treatment history, and reviewed medical records.
Dr. Dosanjh noted that appellant had pain over his left knee and left foot/ankle. He also had a
normal gait and station. On physical examination of the left knee, Dr. Dosanjh reported, among
other things, no tenderness, warmth, erythema or objective synovitis and crepitus, reduced range
of motion (ROM), and pain on palpation. On examination of the left ankle, he also found no
warmth or erythema, decreased inversion, eversion, dorsiﬂexion, and plantar ﬂexion, and swelling,
tenderness, reduced ROM, and pain on palpation, severe palpatory ﬁndings, including crepitus and
joint line tenderness medial and lateral joint line, positive Talar Tilt, positive laxity, and mild
edema of the left lower extremity. Dr. Dosanjh noted that a September 11, 2013 magnetic
resonance imaging (MRI) scan of the left knee x-ray revealed a medial meniscus tear. A
December 28, 2018 left knee x-ray showed medial joint space narrowing that measured 3.4
millimeters (mm) and lateral joint space that measured 3.6 mm. Dr. Dosanjh provided assessments
of posterior horn medial meniscal tear, status post January 16, 2014 left knee arthroscopy and
partial medial meniscectomy, status post April 10, 2014 repeat left knee arthroscopy and medial
meniscectomy, primary knee joint osteoarthritis of the left knee, and status post February 15, 2005
open reduction internal ﬁxation of the left cuboid fracture and open reduction internal ﬁxation of
the left Lisfranc fracture/dislocation after the motorcycle accident. He also provided assessment
that the left foot demonstrated postsurgical changes with fusion of the mid foot. There was
complete fusion with two screws and k-wire of the cuboid with the lateral cuneiform and the
navicular bones. These bones were completely fused. There was extensive arthritis of the medial
cuneiform and the first metatarsal bones and joint space. No joint space was identiﬁed which could
be measured. There were extensive bony productive changes. The osteophytes were riding boneon-bone. The measurement for the medial cuneiform for the first metatarsal was 0.1 mm and the
first metatarsophalangeal joint was 0.5 mm. There was narrowing and sclerosis with hooking
identiﬁed. There were bony productive changes of the talonavicular and talocalcaneal joint as
well. The talonavicular joint space measured at 1.4 mm, the talocalcaneal joint space measured at
2.2 mm, and the tibiotalar joint space measured at 2.9 mm.
Referring to Table 16-3 (Knee Regional Grid) on page 509 of the sixth edition of the
A.M.A., Guides, Dr. Dosanjh utilized the diagnosis-based impairment (DBI) rating method and
noted that appellant’s left medial meniscus tear with a history of partial medial meniscectomy
constituted a class of diagnosis (CDX) of 1, thereby warranting a default value of seven percent
permanent impairment. He assigned a grade modifier for functional history (GMFH) of 1 under
Table 16-6, a grade modifier for physical examination (GMPE) of 2 under Table 16-7, and a grade
modifier for clinical studies (GMCS) of 2 under Table 16-8. Dr. Dosanjh concluded that appellant
had three percent permanent impairment. He noted that appellant’s left knee osteoarthritis with
three millimeter interval at the medial joint space represented a CDX of 1 with a default value of
seven percent under Table 16-3 (Foot and Ankle Regional Grid) on page 511. Dr. Dosanjh
assigned a GMFH of 2 under Table 16-6, a GMPE of 2 under Table 16-7, and a GMCS of 2 under
Table 16-8. He utilized the net adjustment formula (GMFH - CDX) + (GMPE - CDX) + (GMCS
– CDX) = (2 - 2) + (2 - 2) + (2 – 2) = 0, which resulted in a grade C, seven percent permanent
impairment of the left knee. Dr. Dosanjh noted that pages 497 and 529 of the A.M.A., Guides
indicated that, if there were multiple diagnoses within a specific region, then the most impairing
diagnosis would be rated. He advised that the most impairing problem in the knee was rated at
3

seven percent impairment based on arthritis. Dr. Dosanjh also utilized the DBI rating method to
find that pan-talar arthritis of the left ankle represented a CDX of three under Table 16-2 on page
505 because it was a severe problem. He found a GMFH of 2 under Table 16-6 due to an antalgic
gait, a GMPE of 3 under Table 16-7 due to loss of ROM and severe palpatory findings (including
crepitus and joint line tenderness in the medial and lateral joint line, positive Talar tilt, and positive
laxity), and a GMCS of 2 under Table 16-8 that confirmed the diagnosis of moderate pathology.
Dr. Dosanjh utilized the net adjustment formula (GMFH - CDX) + (GMPE - CDX) + (GMCS –
CDX) = (2 - 3) + (3 - 3) + (2 – 3) = -2, which resulted in a grade A, 26 percent permanent
impairment. He referred to the Combined Values Chart on pages 609 through 606, and combined
the 7 percent left knee impairment rating and the 26 percent left ankle impairment rating, which
resulted in 31 percent total permanent impairment of the left lower extremity. In an addendum to
his report, Dr. Dosanjh utilized the ROM rating method to determine impairment to the left ankle
and tested three separate times with a goniometer. He reported that active ROM showed 30
degrees, 32 degrees, and 30 degrees of plantar ﬂexion; 10 degrees, 12 degrees, and 12 degrees of
dorsiﬂexion; 15 degrees, 13 degrees, and 15 degrees of inversion; and 12 degrees, 14 degrees, and
14 degrees of eversion. Dr. Dosanjh also tested loss of passive ROM three separate times with a
goniometer which showed 33 degrees, 35 degrees, and 32 degrees of plantar ﬂexion; 12 degrees,
12 degrees, and 13 degrees of dorsiﬂexion; 15 degrees, 14 degrees, and 15 degrees of foot
inversion; and l3 degrees, 15 degrees, and 15 degrees of foot eversion. He concluded that, as the
DBI left ankle impairment rating was greater than the ROM left ankle impairment rating, the
greater impairment should be used according to the A.M.A., Guides.
In a July 22, 2019 development letter, OWCP advised appellant that the evidence
submitted, including Dr. Dosanjh’s March 18, 2019 report, was insufficient to establish his claim
for an additional schedule award. It requested that he submit a report from his treating physician,
which provided a permanent impairment rating pursuant to the sixth edition of the A.M.A., Guides.
OWCP requested that the physician independently calculate the impairment using both the DBI
and ROM methods, if allowed by the A.M.A., Guides, and identify the higher rating. It afforded
appellant 30 days to submit the required medical evidence. No additional evidence was submitted.
On August 28, 2019 OWCP routed Dr. Dosanjh’s report, a SOAF, and the case record to
Dr. Jovito Estaris, a Board-certified occupational medicine physician, serving as a DMA, for
review and a determination of permanent impairment of appellant’s left lower extremity under the
sixth edition of the A.M.A., Guides, and his date of MMI.
On September 13, 2019 Dr. Estaris utilized the findings in Dr. Dosanjh’s March 18, 2019
report. He agreed with Dr. Dosanjh’s finding that appellant had seven percent permanent
impairment of the left lower extremity due to primary left knee medial meniscus tear with knee
joint arthritis with three mm interval at the medial joint space. The DMA utilized the DBI rating
method and determined that at Table 16-3 on page 511 of the sixth edition of the A.M.A., Guides,
appellant’s left knee diagnosis represented a CDX of 1 with a default value of seven percent. He
noted that a GMFH was not used because Dr. Dosanjh’s assignment of a GMFH of 1 for
appellant’s left knee medial meniscus tear and a GMFH of 2 for his left knee arthritis were
inconsistent. The DMA further noted that a GMPE was also not applicable for the same reason as
Dr. Dosanjh reported that the left knee had no tenderness and in the next sentence he reported that
there was pain on palpation. He advised that tenderness was pain on palpation. The DMA
indicated that a GMCS was not used because x-rays of the left knee showed 3.4 mm medial joint

4

space, which was used for proper placement in the DBI grid. He did not apply the net adjustment
formula and determined that appellant had a class 1, grade C, seven percent permanent impairment
of the left lower extremity. The DMA advised that the ROM rating method was not applicable
because no ROM measurements were provided by Dr. Dosanjh. He further advised that
Dr. Dosanjh’s left foot/ankle impairment rating related to a 2005 motorcycle accident that was not
a consequence of appellant’s accepted left knee injury. The DMA related that appellant reached
MMI on March 18, 2019, the date of Dr. Dosanjh’s impairment evaluation. As appellant
previously received a schedule award for two percent permanent impairment of the left lower
extremity, he opined that appellant was entitled to an additional schedule award for five percent
permanent impairment of the left lower extremity.
On October 15, 2019 OWCP requested that Dr. Estaris submit a supplemental report
because he did not consider appellant’s left foot/ankle condition in calculating his left lower
extremity impairment rating because it resulted from appellant’s 2005 motorcycle accident. It
advised him that schedule awards not only include permanent impairment resulting from
conditions accepted by OWCP as job related, but also any nonindustrial permanent impairment in
the same scheduled member.
Dr. Estaris, in an October 24, 2019 letter, again utilized the findings in Dr. Dosanjh’s
March 18, 2019 report. He reiterated his prior finding that, based on the DBI method, appellant
had seven percent left lower extremity permanent impairment due to left knee medial meniscus
tear with joint arthritis. The DMA also reiterated why Dr. Dosanjh’s left knee impairment rating
was not acceptable under the A.M.A., Guides. Regarding impairment to the left ankle, he utilized
the DBI rating method and found that, under Table 16-2 on page 506, left ankle arthritis with twomm cartilage interval represented a CDX of 2 with a default value of 16 percent. The DMA
advised that a GMFH was not used because it was not reliable (inconsistent). He assigned a GMPE
of 3 for a tender left ankle with limited ROM and instability. The DMA indicated that a GMCS
was not used because an x-ray of the left ankle showed two mm to three mm cartilage interval and
it was used in the primary placement and class. He applied the net adjustment formula (GMPE –
CDX) = (3 - 2) = 1, which moved the default value one space to the right resulting in a class 1,
grade D, 17 percent permanent impairment of the left ankle. The DMA combined the 7 percent
permanent impairment rating of the left knee with the 17 percent permanent impairment rating of
the left ankle to find 23 percent permanent impairment of the left lower extremity. He also used
the ROM rating method to determine impairment to the left ankle and noted that, under Table 1622 and Table 16-20 on page 549, 30 degrees of plantar flexion, 12 degrees of dorsiflexion, and 14
degrees of eversion each yielded zero percent impairment, and 15 degrees of inversion yielded two
percent impairment, resulting in two percent permanent impairment. Referring to Table 16-25 and
Table 16-17 on pages 550 and 545, respectively, the DMA found that a ROM CDX of 1
represented two percent impairment and that a GMFH was not reliable, resulting in two percent
permanent impairment of the left ankle. He concluded that the 17 percent DBI left ankle
impairment rating was higher than the 2 percent ROM left ankle impairment rating and that it
should be used. The DMA explained that the main discrepancy between his and Dr. Dosanjh’s
left ankle impairment rating was that Dr. Dosanjh used the DBI method for class 3 pan-talar
arthritis based on page 505. He noted that the criteria for a diagnosis of arthritis under the DBI
method was one mm to two mm cartilage interval for all three joints. The DMA indicated that
Dr. Dosanjh’s measurements for the talonavicular joint was 1.4 mm, the talocalcaneal joint was
2.2 mm, and the tibiotalar joint was 2.9 mm rounded up to 3 mm. He advised that the tibiotalar
5

joint measurement did not meet the criteria for pan-talar arthritis. As such, the DMA maintained
that the CDX of pan-talar arthritis was not the appropriate diagnosis to use. He further maintained
that arthritis with two mm cartilage interval (the average of all three joints, rounded up to two mm)
was most appropriate and represented a CDX of 2 under Table 16-2. He reiterated his
determination that appellant reached MMI on March 18, 2019.
OWCP, by decision dated November 26, 2019, granted appellant a schedule award for 21
percent permanent impairment of the left leg. The award ran for 60.48 weeks from March 18,
2019 through May 14, 2020 and was based on the October 24, 2019 impairment rating of the
DMA, Dr. Estaris.
LEGAL PRECEDENT
The schedule award provisions of FECA5 and its implementing regulations6 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use of scheduled members or functions of the body. However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results and
to ensure equal justice under the law to all claimants, good administrative practice necessitates the
use of a single set of tables so that there may be uniform standards applicable to all claimants.
Through its implementing regulations, OWCP adopted the A.M.A., Guides as the appropriate
standard for evaluating schedule losses.7 As of May 1, 2009, schedule awards are determined in
accordance with the sixth edition of the A.M.A., Guides (2009).8 The Board has approved the use
by OWCP of the A.M.A., Guides for the purpose of determining the percentage loss of use of a
member of the body for schedule award purposes.9
The sixth edition of the A.M.A., Guides provides a DBI method of evaluation utilizing the
World Health Organization’s International Classification of Functioning, Disability and Health
(ICF).10 In determining impairment for the lower extremities under the sixth edition of the A.M.A.,
Guides, an evaluator must establish the appropriate diagnosis for each part of the lower extremity
to be rated. With respect to the foot/ankle and knee, the relevant portions of the lower extremity
for the present case, reference is made to Table 16-2 through Table 16-4 beginning on page 501.11
After the CDX is determined from each of these tables (including identification of a default grade
5

5 U.S.C. § 8107.

6

20 C.F.R. § 10.404.

7

Id. See also Ronald R. Kraynak, 53 ECAB 130 (2001).

8

See Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1
(January 2010); Federal Procedure Manual, Part 2 -- Claims, Schedule Awards & Permanent Disability Claims,
Chapter 2.808.5(a) (March 2017).
9

P.R., Docket No. 19-0022 (issued April 9, 2018); Isidoro Rivera, 12 ECAB 348 (1961).

10

A.M.A., Guides, page 3, section 1.3, The International Classification of Functioning, Disability and Health (ICF):
A Contemporary Model of Disablement.
11

See A.M.A., Guides 501-11 (6th ed. 2009).

6

value), the net adjustment formula is applied using GMFH, GMPE, and GMCS. The net
adjustment formula is (GMFH - CDX) + (GMPE - CDX) + (GMCS - CDX).12 Under Chapter 2.3,
evaluators are directed to provide reasons for their impairment rating choices, including choices
of diagnoses from regional grids and calculations of modifier scores.13
Regarding the application of ROM or DBI impairment methodologies in rating permanent
impairment of the upper extremities, FECA Bulletin No. 17-06 provides:
“As the [A.M.A.,] Guides caution that if it is clear to the evaluator evaluating loss
of ROM that a restricted ROM has an organic basis, three independent
measurements should be obtained and the greatest ROM should be used for the
determination of impairment, the CE [claims examiner] should provide this
information (via the updated instructions noted above) to the rating physician(s).
“Upon initial review of a referral for upper extremity impairment evaluation, the
DMA should identify: (1) the methodology used by the rating physician (i.e., DBI
or ROM) and (2) whether the applicable tables in Chapter 15 of the [A.M.A.,]
Guides identify a diagnosis that can alternatively be rated by ROM. If the [A.M.A.,]
Guides allow for the use of both the DBI and ROM methods to calculate an
impairment rating for the diagnosis in question, the method producing the higher
rating should be used.” (Emphasis in the original.)
“If the rating physician provided an assessment using the DBI method and the
[A.M.A.,] Guides allow for use of ROM for the diagnosis in question, the DMA
should independently calculate impairment using both the ROM and DBI methods
and identify the higher rating for the [claims examiner] CE.
“If the medical evidence of record is not sufficient for the DMA to render a rating
on ROM where allowed, the DMA should advise as to the medical evidence
necessary to complete the rating. However, the DMA should still render an
impairment rating using the DMA method, if possible, given the available
evidence.”14
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish more than 21
percent permanent impairment of the left lower extremity for which he previously received
schedule award compensation.
In support of his schedule award claim, appellant submitted a March 18, 2019 report from
Dr. Dosanjh, who found that appellant had reached MMI due to his accepted left knee tear of the
12

Id. at 515-22.

13

Id. at 23-8.

14

FECA Bulletin No. 17-06 (May 8, 2017).

7

medial meniscus and authorized left knee arthroscopy with partial medial meniscectomy.
Dr. Dosanjh utilized the DBI rating method found at Table 16-315 of the sixth edition of the
A.M.A., Guides and determined that appellant’s accepted diagnosis and authorized surgery
represented a CDX of 1 with a default value of seven percent impairment. He assigned modifiers
and applied the net adjustment formula and found three percent permanent impairment of the left
knee. Dr. Dosanjh again utilized Table 16-3 and found that appellant’s primary knee arthritis with
three mm cartilage interval represented a CDX of 1 with a default grade C value of seven percent.16
He assigned a GMFH of 2, GMPE of 2, and GMCS of 2.17 Dr. Dosanjh applied the net adjustment
formula (GMFH - CDX) + (GMPE - CDX) + (GMCS – CDX) = (2 - 2) + (2 - 2) + (2 – 2) = 0,18
and found no adjustment in the default grade C permanent impairment of seven percent. He opined
that, since appellant’s primary knee arthritis yielded a higher impairment rating than the
impairment rating for his medial meniscus tear and partial medial meniscectomy, he had seven
percent permanent impairment of the left lower extremity based on pages 497 and 529. The Board
notes, however, that, while Dr. Dosanjh reported a CDX of 1 for appellant’s primary knee arthritis,
he incorrectly used a CDX of 2 in the net adjustment formula to calculate seven percent left knee
impairment. With respect to impairment to appellant’s left ankle, he utilized the DBI rating
method and found that his pan-talar arthritis represented a CDX of 3 under Table 16-219 because
it was a severe problem. Dr. Dosanjh assigned a GMFH of 2 due to an antalgic gait,20 a GMPE of
321 due to loss of ROM and severe palpatory findings (including crepitus and joint line tenderness
in the medial and lateral joint line, positive Talar tilt, and positive laxity), and a GMCS of 222 to
confirm the diagnosis of moderate pathology. He applied the net adjustment formula and found a
-2 net adjustment, which yielded permanent impairment of 26 percent. Dr. Dosanjh then referred
to the Combined Values Chart,23 and combined the 7 percent left knee impairment rating and the
26 percent left ankle/foot impairment rating, which resulted in 31 percent total permanent
impairment of the left lower extremity. He also utilized the ROM rating method to determine
permanent impairment to the left lower extremity. Dr. Dosanjh provided three active and passive
ROM measurements of appellant’s left ankle/foot. He did not provide a specific impairment rating
for permanent impairment due to loss of ROM, but concluded that appellant had 31 percent
permanent impairment of the left lower extremity as the DBI impairment rating was greater than
the ROM permanent impairment rating.

15

A.M.A., Guides at 509, Table 16-3.

16

Id. at 511, Table 16-3.

17

Id. at 516, Table 16-6; Id. at 517, Table 16-7; Id. at 519, Table 16-8.

18

Id. at supra note 14.

19

Id. at 505, Table 16-2.

20

Id. at 516, Table 16-6.

21

Id. at 517, Table 16-7.

22

Id. at 518, Table 16-8.

23

Id. at pages 604 through 606.

8

In accordance with its procedures, OWCP properly referred the medical record to
Dr. Estaris, a DMA,24 who reviewed the clinical findings of Dr. Dosanjh on September 13, 2019
and concurred with Dr. Dosanjh’s finding that appellant had seven percent permanent impairment
of the left lower extremity due to primary left knee medial meniscus tear with knee joint arthritis
with three mm interval at the medial joint space based on Dr. Dosanjh’s report and the A.M.A.,
Guides. However, he disagreed with Dr. Dosanjh’s assessment of the GMFH, GMPE, and GMCS
adjustments. Utilizing the DBI method, the DMA referred to Table 16-325 and determined that
appellant’s left knee diagnosis represented a CDX of 1 with a default value of seven percent. He
explained that, he did not assign a GMFH because Dr. Dosanjh’s assignment of a GMFH of 1 for
appellant’s left knee medial meniscus tear and a GMFH of 2 for his left knee arthritis were
inconsistent. Additionally, the DMA explained that a GMPE was not applicable for the same
reason as Dr. Dosanjh reported that the left knee had no tenderness, but also reported pain on
palpation. He maintained that tenderness was pain on palpation. The DMA indicated that a GMCS
was not used because the left knee x-rays were used to establish the diagnosis in the DBI grid. He
did not apply the net adjustment formula and opined that appellant had a class 1, grade C, seven
percent permanent impairment of the left lower extremity. The DMA explained that the ROM
rating method was not applicable to rate impairment of appellant’s left ankle as he mistakenly
noted that Dr. Dosanjh did not provide ROM measurements. He further explained that appellant’s
ankle injury resulted from a 2005 nonwork-related motorcycle accident. As appellant was
previously awarded two percent permanent impairment of his left lower extremity, the DMA
concluded that he was entitled to an additional impairment award of five percent, for a total of
seven percent left lower extremity permanent impairment.
On October 15, 2019 OWCP requested that the DMA provide a supplemental report rating
appellant’s left lower extremity impairment because he did not consider appellant’s nonindustrial
left foot/ankle injury sustained as a result of his 2005 motorcycle accident. In response, the DMA
submitted an October 24, 2019 report reiterating his prior finding that, based on the DBI method,
appellant had seven percent permanent impairment of the left lower extremity due to left knee
medial meniscus tear with joint arthritis with three mm interval at the medial joint space and his
rationale explaining why Dr. Dosanjh’s assessments for GMFH, GMPE, and GMCS adjustments
were not proper under the A.M.A., Guides. He utilized Dr. Dosanjh’s March 18, 2019 findings to
calculate impairment to the left ankle based on the DBI method. The DMA noted that appellant
had a default value of 16 percent for a CDX of arthritis with two-mm cartilage interval arthritis
under Table 16-2.26 He explained that a GMFH was not applicable because Dr. Dosanjh’s findings
were unreliable and inconsistent. The DMA assigned a GMPE of 3 for a tender left ankle with
limited ROM and instability. He explained that a GMCS was not used as a left ankle x-ray was
used to establish the placement and class of the diagnosis. After applying the net adjustment
formula,27 the DMA concluded, that the net adjustment value of 1 moved the default value one
space to the right resulting in 17 percent permanent impairment of the left ankle. He combined
24

Supra note 10 at Chapter 2.808.6(f) (March 2017).

25

Supra note 8.

26

Supra note 20.

27

Id. at 506, Table 16-2.

9

the 7 percent left knee impairment rating with the 17 percent left ankle impairment rating, which
yielded 23 percent total permanent impairment of the left lower extremity. The DMA also utilized
the ROM rating method to determine permanent impairment to the left ankle and found that, under
Table 16-22 and Table 16-20,28 30 degrees of plantar flexion, 12 degrees of dorsiflexion, and 14
degrees of eversion each yielded zero percent impairment, and 15 degrees of inversion yielded two
percent impairment, resulting in two percent permanent impairment of the left lower extremity.
Referring to Table 16-25 and Table 16-17,29 he found that appellant’s loss of ROM represented a
CDX of 1 with a default of two percent and that a GMFH was not reliable, resulting in two percent
permanent impairment of the left ankle. The DMA concluded that the 17 percent DBI left ankle
impairment rating should stand as it was greater than the 2 percent ROM left ankle impairment
rating. He explained the discrepancy between his and Dr. Dosanjh’s impairment rating, noting
that Dr. Dosanjh’s measurement of 2.9 mm or 3 mm for tibiotalar joint did not meet the criteria
for impairment due to class 3 pan-talar arthritis under Table 16-2.30 The DMA noted that the
criteria under Table 16-2 included one mm to two mm cartilage interval for all three joints. He
maintained that the most appropriate diagnosis was arthritis with two mm cartilage interval and
the average of the measurements of all three joints of 1.4 mm for the talonavicular joint, 2.2. mm
for the talocalcaneal joint, and 2.9 mm rounded up to three mm for the tibiotalar joint, yielded a
class 2 impairment under Table 16-2. The Board finds that the 23 percent left lower extremity
permanent impairment rating from the DMA represents the weight of the medical evidence in this
case as he properly applied the appropriate provisions of the A.M.A., Guides to the clinical
findings of record.31 There was no evidence establishing greater impairment.
On appeal counsel contends that appellant has 31 percent permanent impairment of the left
lower extremity based on the opinion of Dr. Dosanjh. As previously explained, however,
Dr. Dosanjh’s opinion is of diminished probative value as he failed to properly utilize the sixth
edition of the A.M.A., Guides to support an award greater than the 21 percent.32 There is no
current medical evidence, in conformance with the A.M.A., Guides, which supports any greater
impairment.
Appellant may request a schedule award or increased schedule award at any time based on
evidence of a new exposure or medical evidence showing progression of an employment-related
condition resulting in permanent impairment or increased impairment.

28

Id. at 549, Table 16-22 and Table 16-20.

29

Id. at 550, Table 16-25; Id. at 545, Table 16-17.

30

Id. 506, Table 16-2.

31

K.M., Docket No. 19-1526 (issued January 22, 2020); G.S., Docket No. 19-0277 (issued August 22, 2019); J.H.,
Docket No. 18-1207 (issued June 20, 2019).
32
K.P., Docket No. 18-0777 (issued November 13, 2018); M.P., Docket No. 13-1225 (issued October 23, 2013);
Linda Beale, 57 ECAB 429, 434 (2006). See also James Kennedy, Jr., 40 ECAB 620, 627 (1989).

10

CONCLUSION
The Board finds that appellant has not met his burden of proof to establish more than 21
percent permanent impairment of the left lower extremity for which he previously received
schedule award compensation.
ORDER
IT IS HEREBY ORDERED THAT the November 26, 2019 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 12, 2021
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

11

